DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “at least two of” should be “at least two of:” and “silicone—modified” should be “silicone-modified”.  
Claim 6 is objected to because of the following informalities:  “spinel ,” should be “spinel”. 	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Samsung (KR 20180011466). 	Regarding claim 1, Samsung discloses “a heat-resistant composition (paragraph 30) comprising:  	a binder resin comprising at least two of a silicone--modified polyester resin, a siloxane compound, or a silanol compound (paragraph 30);  	a pigment comprising at least two of iron cobalt chromite black spinel, copper chromite black spinel, iron chromite manganese, or carbon black (paragraph 30); and  	a catalyst (paragraph 30).” 	Regarding claim 2, only that which is optional is recited, therefore nothing is recited which defines over Samsung.
 	Regarding claim 3, Samsung discloses all that is claimed, as in claim 1 above, including the genus “silanol,” but does not describe any species of silanol, leaving the choice up to one having ordinary skill in the art.  Examiner asserts that one having ordinary skill in the art could at once envisage the species “trimethylsilanol” from the genus silanol, as it is a common silanol used in the art.  	Regarding claim 9, Samsung further discloses “further comprising a substrate (paragraph 1), and wherein the composition is printed on the substrate in a thickness of about 10 micrometers to about 20 micrometers (paragraph 31), and wherein the substrate comprises glass, polycarbonate, poly(methyl methacrylate), polyimide, polypropylene, polyethylene, polyethylene terephthalate, polystyrene, a copolyester thermoplastic elastomer, or a combination thereof (paragraph 11).” 	Regarding claim 10, Samsung further discloses “a method of manufacturing a three-dimensional substrate comprising a pattern on a surface thereof (paragraph 31), the method comprising:  	applying the heat-resistant composition of claim 1 on a surface of a planar substrate to form a surface-treated planar substrate (paragraph 39); and 	three-dimensionally thermoforming the surface-treated planar substrate to provide the three-dimensional substrate (paragraph 39).” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung. 	Regarding claims 4-7, Samsung discloses all that is claimed, as in claim 1 above, but fails to disclose the specific ratios of each component, leaving the choice up to one having ordinary skill in the art.  However, Examiner asserts that choosing to include each recited component is clear because Samsung specifically mentions choosing from them, and that choosing the amount of each component would clearly be within the capabilities of the ordinary artisan.  Thus, Examiner asserts it would have been obvious for one having ordinary skill in the art to choose the recited components, and to vary their ratios in order to determine the workable or optimum amounts of each component.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung in view of Kusunoki et al. (US2016/0208959). 	Regarding claim 8, Samsung discloses all that is claimed, as in claim 1 above, except “wherein the catalyst comprises a chelated titanate compound, and wherein the catalyst is present in an amount of about 1 weight percent to about 3 weight percent, based on the total weight of the composition.”  However, Kusunoki et al. disclose using chelated titanate catalysts in amounts of 0.1 to 3 percent by mass in order to catalyze a condensation reaction (paragraphs 51 and 53).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use a chelated titanate catalyst in amounts of 1 to 3 weight percent in the composition of Samsung in order to catalyze the reaction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853